The opinion of the Court was delivered, September 22, by
Woodward, J.
This note was not negotiable on its face, nor made negotiable by the blank endorsement of the payee. Wilkins therefore took it subject to the equities existing between the original parties, and, according to their very express agreement, Bircleback was not to be liable by virtue of his endorsement. In Patterson v. Todd & Lemon, 6 Harris 434, it was held that an endorsement may be explained by parol evidence, to mean nothing further than a transfer of the debt without recourse to the endorser; and that was precisely the import of Bireleback’s endorsement of this note.
Nor is there any hardship in enforcing the agreement of the original parties against Wilkins, because, although he took the note without notice of the agreement, it does not appear that he paid anything for it, or was a holder for value. Mere possession of non-nego*29tiable paper implies no consideration, and confers no right of action in the holder’s name.
The judgment is reversed, and judgment entered for the defendant below for costs.